[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________           FILED
                                                              U.S. COURT OF APPEALS
                                          No. 11-11545          ELEVENTH CIRCUIT
                                   ________________________         JAN 17, 2012
                                                                     JOHN LEY
                               D.C. Docket No. 1:08-cv-00232-WS-N     CLERK




CHARLES L. DYAS, JR.,
ARTHUR C. DYAS,
PAMELA D. VAUTIER,
DREW C. DYAS,
ERIC J. DYAS,

                                                                  Plaintiffs-Appellants,

                                               versus

CITY OF FAIRHOPE,
TIMOTHY M. KANT,
DAVID YORK,

llllllllllllllllllllllllllllllllllllllll                         Defendants-Appellees.

                                     ________________________

                                            No. 11-11678
                                      ________________________

                               D.C. Docket No. 1:08-cv-00232-WS-N

CHARLES L. DYAS, JR.,
ARTHUR C. DYAS,
PAMELA D. VAUTIER,
DREW C. DYAS,
ERIC J. DYAS,

                                                                        Plaintiffs-Appellees,

                                                versus

CITY OF FAIRHOPE,
TIMOTHY M. KANT,

llllllllllllllllllllllllllllllllllllllll                            Defendants-Appellants.

                                     ________________________

                          Appeals from the United States District Court
                             for the Southern District of Alabama
                                 ________________________

                                           (January 17, 2012)


Before CARNES and HULL, Circuit Judges, and ROTHSTEIN,* District Judge.

PER CURIAM:

         After review and oral argument, we AFFIRM the district court’s order,

dated December 14, 2010, granting the City of Fairhope and Timothy M. Kant’s

motion for summary judgment on the plaintiffs’ federal claims for equal protection

and due process violations and for conspiracy to violate those civil rights and on

the plaintiffs’ state law claims for breach of contract and negligence. We also


         *
         Honorable Barbara Jacobs Rothstein, United States District Judge for the Western
District of Washington, sitting by designation.

                                                   2
affirm the district court’s order, dated March 9, 2011, denying the City of Fairhope

and Timothy M. Kant’s motion for recovery of attorneys’ fees and costs, for the

reasons outlined in the district court’s thorough and well-reasoned order.

      As to the defendants’ attorneys’ fees claim, we note that the district court

has broad discretion in ruling upon such a motion. Quintana v. Jenne, 414 F.3d

1306, 1309 (11th Cir. 2005); Sullivan v. School Bd. of Pinellas County, 773 F.2d

1182, 1188 (11th Cir. 1985); see also In re Rasbury, 24 F.3d 159, 168 (11th Cir.

1994) (“[U]nder the abuse of discretion standard of review there will be occasions

in which we affirm the district court even though we would have gone the other

way had it been our call.”). Here, we cannot say the district court abused its

discretion.

AFFIRMED




                                          3